UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-4669


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAVARES ANTONIO ARCHIE,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Joseph F. Anderson, Jr., Senior
District Judge. (3:14-cr-00667-JFA-1)


Submitted:   July 28, 2016                 Decided:   August 4, 2016


Before GREGORY, Chief Judge, and SHEDD and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joshua Snow Kendrick, KENDRICK & LEONARD, P.C., Greenville,
South Carolina, for Appellant.     John David Rowell, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Davares Antonio Archie appeals his conviction and 120-month

sentence       imposed    following      his    guilty   plea     to   conspiracy        to

distribute and possess with intent to distribute 500 grams or

more    of   cocaine      and   280   grams     or   more    of   cocaine      base,     in

violation of 21 U.S.C. § 846 (2012).                     On appeal, counsel has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), stating that there are no meritorious issues for appeal

but    questioning        (1)     whether      the   district      court       erred     in

accepting Archie’s guilty plea, and (2) whether the district

court imposed an unreasonable sentence.                     Archie was notified of

his right to file a pro se supplemental brief but has not done

so.    The Government has declined to file a response brief.                            For

the reasons that follow, we affirm.

       Before     accepting       a   guilty     plea,   the      trial    court       must

conduct a colloquy in which it informs the defendant of, and

determines that the defendant understands, the nature of the

charges to which he is pleading guilty, any mandatory minimum

penalty, the maximum penalties he faces, and the rights he is

relinquishing by pleading guilty.                    Fed. R. Crim. P. 11(b)(1);

United States v. DeFusco, 949 F.2d 114, 116 (4th Cir. 1991).

The    court    must     ensure   that    the    defendant’s      plea    is    knowing,

voluntary, and supported by an independent factual basis.                              Fed.

R. Crim. P. 11(b)(2), (3).

                                            2
      Because Archie did not move to withdraw his guilty plea or

otherwise preserve error in the plea proceedings, we review the

adequacy of the plea colloquy for plain error.                      United States v.

Massenburg,       564 F.3d 337,       342     (4th   Cir.    2009).        Archie

establishes plain error by demonstrating that (1) the district

court erred, (2) the error was plain, and (3) the error affected

his substantial rights.            Henderson v. United States, 133 S. Ct.
1121, 1126 (2013).              In the guilty plea context, a defendant

establishes that an error affected his substantial rights if he

demonstrates a reasonable probability that he would not have

entered his plea but for the error.                    United States v. Aplicano-

Oyuela,     792 F.3d 416,    427    (4th      Cir.   2015).    Even     if    these

requirements are met, we will “correct the error only if it

seriously affects the fairness, integrity or public reputation

of judicial proceedings.”               United States v. Nicholson, 676 F.3d
376, 381 (4th Cir. 2012) (internal quotation marks omitted).

      Here, the district court substantially complied with the

requirements        of   Rule     11     in     conducting    the    plea     colloquy.

Although the court made minor omissions during the colloquy, see

Fed. R. Crim. P. 11(b)(1)(K), (O), the record provides no basis

to   conclude     that     these       errors     affected    Archie’s      substantial

rights.     See Aplicano-Oyuela, 792 F.3d at 427.                    Further, while

we   note    that    the    plea       agreement      mischaracterized       the    drug

weights involved in the conspiracy offense with which Archie was

                                              3
charged,       we    conclude       the    record        otherwise       demonstrates       that

Archie’s guilty plea to the charged offense was both knowing and

voluntary.

       We review Archie’s sentence for reasonableness, applying “a

deferential          abuse-of-discretion             standard.”           Gall    v.     United

States, 552 U.S. 38, 41 (2007).                     We must first determine whether

the district court committed significant procedural error, such

as    incorrect       calculation         of   the    Sentencing         Guidelines      range,

inadequate          consideration         of   the       18    U.S.C.    § 3553(a)      (2012)

factors, or insufficient explanation of the sentence imposed.

United States v. Dowell, 771 F.3d 162, 170 (4th Cir. 2014).                                  If

we find no procedural error, we also examine the substantive

reasonableness          of    the    sentence        under       “the    totality      of   the

circumstances.”              Gall, 552 U.S. at 51.                 The sentence imposed

must be “sufficient, but not greater than necessary,” to satisfy

the goals of sentencing.                  See 18 U.S.C. § 3553(a).                We presume

on    appeal    that     a    within-Guidelines               sentence    is   substantively

reasonable.          United States v. Louthian, 756 F.3d 295, 306 (4th

Cir. 2014).          Archie bears the burden to rebut this presumption

“by    showing       that     the   sentence        is    unreasonable         when    measured

against the 18 U.S.C. § 3553(a) factors.”                         Id.

       Our review of the record reveals that Archie’s sentence is

reasonable.           The     district     court      properly       calculated        Archie’s

Guidelines range, heard sentencing arguments from both parties,

                                                4
and    explained        its   rationale       for      the    sentence     it   imposed.

Although        the     court’s       explanation        was      not     lengthy,    it

specifically referenced the § 3553(a) factors and was sufficient

to    justify    its    decision      to    sentence     Archie      to   the   statutory

minimum — the precise sentence requested by both Archie and the

Government.       Further, Archie fails to rebut the presumption of

reasonableness accorded his within-Guidelines sentence.

       In   accordance        with    Anders,     we    have   reviewed     the    entire

record in this case and have found no meritorious issues for

appeal.      We       therefore      affirm   the      district      court’s    judgment.

This court requires that counsel inform Archie, in writing, of

the right to petition the Supreme Court of the United States for

further review.          If Archie requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.         Counsel’s motion must state that a copy thereof

was served on Archie.

       We dispense with oral argument because the facts and legal

contentions       are    adequately        presented     in    the    materials    before

this court and argument would not aid the decisional process.



                                                                                 AFFIRMED




                                              5